NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet this opinion is binding only on the
        parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4413-14T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

OREADER CALLAWAY, a/k/a
JUNIOR CALLAWAY, OREADER
JOHNSON, OREADER CALLOWAY,
OREADER CALLAWAY, JR.,

     Defendant-Appellant.
—————————————-—————————————————-

              Submitted March 9, 2017 – Decided June 29, 2017

              Before Judges Hoffman, O'Connor and Whipple.

              On appeal from Superior Court of New Jersey,
              Law Division, Cumberland County, Indictment
              No. 13-08-0662.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Theresa Yvette Kyles, Assistant
              Deputy Public Defender, of counsel and on the
              briefs).

              Jennifer    Webb-McRae,   Cumberland    County
              Prosecutor, attorney for respondent (Stephen
              C. Sayer, Assistant Prosecutor, of counsel and
              on the brief).

              Appellant filed a pro se supplemental brief.

PER CURIAM
     On August 14, 2013, a Cumberland County grand jury returned

a nine-count indictment, charging defendant Oreader Callaway with

first-degree   kidnapping,    N.J.S.A.    2C:13-1(b)(1)     and    N.J.S.A.

2C:13-1(b)(2) (count one); first-degree robbery, N.J.S.A. 2C:15-

1(a)(1) or N.J.S.A. 2C:15-1(a)(2) (count two); three counts of

third-degree   receiving     stolen    property,     N.J.S.A.    2C:20-7(a)

(counts three, eight, and nine); fourth-degree resisting arrest,

N.J.S.A.   2C:29-2(a)(2)   (count     four);    third-degree    terroristic

threats, N.J.S.A. 2C:12-3(b) (count five); second-degree burglary,

N.J.S.A. 2C:18-2(b)(1) (counts six); and second-degree burglary,

N.J.S.A. 2C:18-2(b)(2) (count seven).

     The majority of these charges stemmed from a robbery at the

home of B.G. in Stow Creek Township.           On the morning of June 30,

2012, a man broke into B.G.'s home and entered her bedroom.             B.G.

could not clearly see the man's face, which he had partially

covered with a light-colored handkerchief, but she noticed he wore

a light-colored shirt.       Brandishing his arm in a manner that

suggested he had a weapon, the man threatened to kill B.G. if she

did not give him money and jewelry.      B.G. gave the man jewelry and

led him to the basement to give him money from her purse.           He then

ordered B.G. to remain in the basement while he searched the rest

of her home.   After the man left, B.G. ran to her neighbor's home

for aid.

                               2                                    A-4413-14T2
      B.G.'s neighbor then called the police and described a red

truck he had observed outside of B.G.'s home.                Police located this

truck at a convenience store and learned from a witness that a man

had exited the vehicle and was traveling eastward.                  After a brief

search,      police   located   defendant,         who    matched   the    provided

description, and took him into custody.              Police discovered several

items of jewelry on defendant's person.                  Police also recovered a

white cloth on the ground next to the truck at the convenience

store; DNA testing later matched defendant's buccal swab sample

to this cloth.

      Defendant filed a motion to suppress evidence recovered from

his person at the time of his arrest, arguing his arrest was

unlawful.     After the court denied defendant's motion, a jury tried

and convicted him of second-degree kidnapping, a lesser offense

of   count    one,    and   counts       two,   three,   five,   six,     and   nine.

Defendant's judgment of conviction also shows a conviction on

count seven; defendant, however, contends the jury did not return

a verdict on this charge.

      At sentencing, the judge merged count three into count two,

count five into count one, and count seven into count six.                         On

count two, he sentenced defendant to an extended term of lifetime

imprisonment, subject to the No Early Release Act (NERA), N.J.S.A.

2C:43-7.2.     He sentenced defendant to terms of ten years in prison

                                     3                                      A-4413-14T2
on counts one and six, and five years on count nine, all to run

concurrent to count two.

    Defendant    appealed,   and   raises   the   following   points    of

argument:

            POINT I

            DEFENDANT'S SUPPRESSION MOTION SHOULD HAVE
            BEEN GRANTED BECAUSE HE WAS SUBJECTED TO FULL
            CUSTODIAL ARREST BY AN OFFICER WHO LACKED
            PROBABLE CAUSE TO BELIEVE THAT DEFENDANT HAD
            BEEN INVOLVED IN A CRIME. U.S. CONST. AMEND.
            IV; N.J. CONST. (1947), ART. I, ¶ 7.

            POINT II

            THE ADMISSION OF THE DECLARATION MADE BY THE
            NON-TESTIFYING JUVENILE, [J.P.], VIOLATED
            CRAWFORD V. WASHINGTON BECAUSE THE DECLARATION
            WAS TESTIMONIAL, [J.P.] WAS NOT UNAVAILABLE
            TO TESTIFY, AND THERE WAS NO PRIOR OPPORTUNITY
            FOR THE DEFENSE TO CROSS-EXAMINE HIM.     U.S.
            CONST., Amends. VI, XIV; N.J. CONST. (1947),
            Art. I, PARAS. 1, 9, and 10.

            POINT III

            THE EXTENDED TERM SENTENCE OF LIFE, SUBJECT
            TO THE NO EARLY RELEASE ACT, WAS NOT IMPOSED
            PURSUANT TO GOVERNING CASE LAW, WAS NOT
            JUSTIFIED ON THIS RECORD, AND IS GROSSLY
            EXCESSIVE.

            POINT IV

            THE CONVICTION ON COUNT VII MUST BE DISMISSED
            AS THERE WAS NO VERDICT TAKEN REGARDING THAT
            COUNT.

    Defendant also filed a pro se supplemental brief, where he

raises the following arguments:

                              4                                  A-4413-14T2
          POINT I

          THE BUCCAL SWAB TAKEN ON FEBRUARY 11, 2013[,]
          IN THE SALEM COUNTY MATTER SHOULD BE EXCLUDED
          IN THE CUMBERLAND COUNTY TRIAL FOR THERE [WAS]
          NO ORDER OR A MOTION FILED UNDER 404(B) TO
          BRING IN THE BUCCAL SWAB TAKEN ON FEBRUARY 11,
          2013[,] UNDER THE SALEM COUNTY INDICTMENT NO.
          12-10-656-I.

          POINT II

          ALL INVESTIGATIVE REPORTS, TESTIMONIES AND
          IDENTIFICATIONS INVOLVING TROOPER MCCREERY
          SHOULD BE EXCLUDED FROM THE RECORD, FOR THIS
          TROOPER TESTIFIED UNDER THREE DIFFERENT NAMES
          ON THREE DIFFERENT HEARINGS IN RELATION TO THE
          DEFENDANT.

     We have reviewed the record in light of defendant's arguments

and the applicable law.   For the reasons that follow, we affirm

defendant's convictions on counts one, two, three, five, six, and

nine.   However, because we agree with defendant that the jury

failed to convict him of count seven in open court, we remand for

the trial court to amend defendant's judgment of conviction to

reflect a dismissal on count seven.

                                I.

     We begin by addressing the suppression motion.     New Jersey

State Police Trooper Gerald McCreery1 testified that on June 30,



1
     The transcript from the suppression motion listed Trooper
McCreery as "Dean McCreery." However, his first name was listed
as "Gerald" at trial. From our review of the transcripts, we are
satisfied the motion transcript mistakenly listed the trooper's
first name.
                            5                            A-4413-14T2
2012, he received a report of a burglary involving a red flat-body

pickup truck with gas tanks on the back.                        The vehicle also

displayed white lettering on its side that suggested it belonged

to a fire department.

     While   driving      towards       the   crime   scene,    Trooper   McCreery

passed a vehicle parked at a convenience store that matched the

above description, prompting him to turn around and pull into the

store    parking   lot.     The     trooper     exited    his    patrol    car   and

approached the vehicle, finding it unoccupied but containing a

television and "pillow cases full of merchandise."                  He also felt

the hood of the vehicle, which was still warm.

     A patron standing outside of the convenience store then called

the trooper over.      The patron said that as the trooper passed by

in his patrol car, a black male wearing a white shirt and dark

jeans exited the truck and "hopped the fence and started heading

east in the back yards."       The trooper radioed this information to

dispatch and remained by the vehicle to await the other police

units.    Shortly thereafter, Bridgeton police took defendant into

custody and brought him back to the convenience store.                    According

to Trooper McCreery, defendant was wearing the exact clothing the

patron had described.       However, the patron did not remain at the

scene and was therefore unable to identify defendant at that time.



                                    6                                       A-4413-14T2
After    Trooper    McCreery    viewed      defendant,     another   officer

transported him to the police station.

    Detective Jason Hovermann of the Bridgeton Police Department

testified   that    he   received    a   report   the   State   Police   "were

attempting to locate somebody that had committed a robbery."               The

report described the suspect as "a black, male subject, wearing

dark-colored jeans and a white T-shirt," jumping fences between

back yards and heading east from the convenience store.                   Upon

turning onto a street near the convenience store, he observed

defendant, who matched this description.            Defendant was walking

but was sweating heavily as if he had been running, which the

officer found suspicious because it was early in the morning.

    Detective Hovermann ordered defendant to stop and "placed him

in handcuffs to detain him, patted him down, and waited for the

State police to arrive."            The detective did not know whether

defendant was armed, but he proceeded to pat down defendant to

check for weapons and discovered two hard objects in defendant's

rear pockets.      He looked inside defendant's pockets and observed

the items were loose pieces of jewelry, but he did not remove the

items.   Detective Hovermann also noted that another man had been

walking with defendant, but he did not search or arrest this man

because he did not meet the reported description.



                                7                                    A-4413-14T2
     Following this testimony, the motion judge denied defendant's

motion to suppress, finding reasonable, articulable suspicion

existed to justify Detective Hovermann's actions in detaining

defendant.   Specifically, the judge found defendant's clothing and

profuse sweating indicated he was the suspect in question.         The

judge further determined that Trooper McCreery had probable cause

to arrest defendant once police brought him back to the convenience

store.

     On appeal, we owe deference to the trial judge's factual

findings as long as they are supported by sufficient credible

evidence presented at the suppression hearing.     State v. Gamble,

218 N.J. 412, 424-25 (2014).     However, our review of the trial

court's legal interpretations is de novo.     Id. at 425.   Following

our review of the facts and applicable law, we find no basis to

disturb the judge's decision denying suppression.

     We first note the judge appeared to suggest that Detective

Hovermann did not arrest defendant but detained him based upon

reasonable suspicion.    It is well settled that police officers

"may conduct an investigatory stop if, based on the totality of

the circumstances, the officer had a reasonable and particularized

suspicion to believe that an individual had just engaged in, or

was about to engage in, criminal activity."    State v. Stovall, 170
N.J. 346, 356 (2002) (citing Terry v. Ohio, 392 U.S. 1, 21, 88 S.

                             8                                A-4413-14T2
Ct. 1868, 1880, 20 L. Ed. 2d 889, 906 (1968)).                    However, an

investigatory stop becomes a de facto arrest where it is more than

minimally intrusive.       State v. Dickey, 152 N.J. 468, 478 (1998).

This inquiry turns on a number of factors, including whether police

placed the suspect in handcuffs or confined him in a police car.

Id. at 479.

     Here,    we    find      Detective   Hovermann       went    beyond       an

investigatory stop and instead conducted a de facto arrest.                  The

Fourth Amendment to the United States Constitution and Article I,

Paragraph Seven of the New Jersey Constitution both "require that

arrest warrants be supported by probable cause and that warrantless

arrests in public places be supported by the same."                  State v.

Shannon, 222 N.J. 576, 585 (2015), cert. denied, ___ U.S. ___, 136
S. Ct. 1657, 194 L. Ed. 2d 800 (2016); see also State v. Rosario,

___ N.J. ___, ___ (2017) (slip op. at 11) ("An arrest -- the most

significant type of seizure by police -- requires probable cause

and generally is supported by an arrest warrant or by demonstration

of grounds that would have justified one.").                Therefore, our

inquiry   turns    on   the   existence   of   probable   cause    to    arrest

defendant.

      "[A] police officer has probable cause to arrest a suspect

when the officer possesses 'a well[-]grounded suspicion that a

crime has been or is being committed.'"          Shannon, supra, 222 N.J.
9                                      A-4413-14T2
at 585 (alterations in original) (quoting State v. Basil, 202 N.J.
570, 585 (2010)).        "That well-grounded suspicion should be based

on the totality of the circumstances as viewed by 'an objectively

reasonable police officer.'"           Ibid. (quoting Basil, supra, 202

N.J. at 585).     The facts and circumstances must show "reasonable

ground[s] for belief of guilt."          State v. Marshall, 199 N.J. 602,

610 (2009) (quoting State v. O'Neal, 190 N.J. 601, 612 (2007)).

"Although several factors considered in isolation may not be

enough," when analyzed under the totality of the circumstances,

their cumulative effect can support probable cause.                   State v.

Moore, 181 N.J. 40, 46 (2004).

       Applying   this    standard,      we   find   the   totality    of   the

circumstances provided Detective Hovermann with probable cause to

arrest defendant.        Detective Hovermann received a report of a

robbery suspect described as a black male wearing a white shirt

and dark pants traveling east from the convenience store.                   Not

only   did   defendant     meet   this    description,     he   was   sweating

profusely, which suggested he had been running or exerting himself.

We have held that such factors can provide the necessary probable

cause to conduct an arrest.        See State v. Davis, 204 N.J. Super.
181, 184 (App. Div. 1985), certif. denied, 104 N.J. 378 (1986).

       Therefore, because we find Detective Hovermann enacted a

lawful arrest, his pat down of defendant and discovery of the

                                  10                                   A-4413-14T2
jewelry was lawful as a search incident to arrest.            See State v.

Minitee, 210 N.J. 307, 318 (2012) ("When the police place an

individual under arrest, they may search his person and the area

within his immediate grasp.").       Moreover, the suppression record

shows that Detective Hovermann did not seize the jewelry                  in

question.

     We also find the judge did not err by concluding probable

cause existed for Trooper McCreery to arrest defendant. The recent

robbery report, the patron's tip, and defendant matching the

provided description, all served to establish probable cause.             As

such, we find no basis to reverse the denial of defendant's

suppression motion.

                                    II.

     We next address defendant's argument that the State violated

his Sixth Amendment right to confrontation by eliciting hearsay

testimony   from   Trooper   McCreery     regarding   the   description   he

received from the patron at the convenience store.              We find no

basis to reverse.

     During trial, the judge conducted an N.J.R.E. 104 hearing to

determine whether Trooper McCreery's testimony on this issue was

admissible.   The trooper stated that approximately eighty seconds

elapsed from the time he spotted the red truck at the convenience

store to the time he spoke to the patron, a juvenile named J.P.

                               11                                  A-4413-14T2
The State indicated it did not plan to call J.P. to testify at

trial.      As    such,     defendant   argued   testimony   about     J.P.'s

description of the man who exited the truck was inadmissible

hearsay,    violating     defendant's    right   to   confrontation     as    a

testimonial statement pursuant to Crawford v. Washington, 541 U.S.
36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004).

     The judge disagreed, first ruling J.P.'s statements were

admissible under the present sense impression hearsay exception,

N.J.R.E. 803(c)(1), due to the brief time it took Trooper McCreery

to park in the convenience store and speak to J.P.           The judge then

determined the testimony did not violate defendant's right to

confrontation because J.P. was not aware defendant committed a

crime, and therefore, his statement did not implicate defendant.

However, the judge barred any testimony regarding defendant's

alleged actions of jumping over the fence and fleeing from police.

     The State then presented the following testimony from Trooper

McCreery:

                 Q Now, Trooper, I think where we left
            off yesterday, you were describing arriving
            at the [convenience store] in Bridgeton City
            in response to having seen the vehicle
            matching the description of that broadcast –
            a vehicle that was part of a fire department,
            correct?

            A    Correct.



                                  12                                  A-4413-14T2
               Q I believe you also testified that you
          touched the hood and determined that it was
          still warm?

          A I looked into it and then touched the hood.
          Correct.

               Q         And then you began to speak to a
          patron?

          A   Correct.

               Q   Is it true that as a result of the
          information   that  you   learned  that you
          determined that you should be looking for a
          person matching a certain description?

          A   That's correct.

               Q And is it also that as a result of the
          information you learned you decided you should
          look for that person heading in a particular
          direction?

          A   That's correct.

               Q Okay. Could you tell the jury what
          description you were provided?

          A The description I was provided was a black
          male, white t-shirt, dark jeans, running
          eastbound.

     Defendant     now    asserts   this   testimony   warrants    reversal.

Generally,    we   review     the    trial   judge's    decision    on    the

admissibility of evidence for an abuse of discretion.              State v.

Kuropchak, 221 N.J. 368, 385 (2015).           "However, when the trial

court fails to apply the proper test in analyzing the admissibility

of proffered evidence, our review is de novo."           State v. Rinker,

446 N.J. Super. 347, 358 (App. Div. 2016).         Defendant urges us to
                            13                                       A-4413-14T2
review the trial judge's decision de novo, arguing he did not

apply the correct standard, described by the Supreme Court in

Crawford.    Defendant argues that under Crawford, the court should

have    required   J.P.   to   testify    because   his   statement    was

"testimonial."

       Criminal defendants have the constitutional right to confront

the witnesses against them.         U.S. Const. amend. VI; N.J. Const.

art. I, ¶ 10; State v. Branch, 182 N.J. 338, 348 (2005).              "The

right of confrontation is an essential attribute of the right to

a fair trial, requiring that a defendant have a 'fair opportunity

to defend against the State['s] accusations.'"       Branch, supra, 182

N.J. at 348 (quoting State v. Garron, 177 N.J. 147, 169 (2003),

cert. denied, 540 U.S. 1160, 124 S. Ct. 1169, 157 L. Ed. 2d 1204

(2004)).    The Confrontation Clause generally prohibits the use of

an out-of-court testimonial hearsay statement unless the person

who made the statement is unavailable to testify at trial, and the

defendant had a prior opportunity for cross-examination.              State

v. Cabbell, 207 N.J. 311, 329-30 (2011) (quoting Crawford, supra,

54 U.S. at 59, 124 S. Ct. at 1369, 158 L. Ed. 2d at 197).

Testimonial statements generally include statements "given in

'circumstances objectively indicat[ing] that . . . the primary

purpose of the interrogation is to establish or prove past events

potentially relevant to later criminal prosecution.'"         Id. at 329

                               14                                A-4413-14T2
(alterations in original) (quoting Davis v. Washington, 547 U.S.
813, 822, 126 S. Ct. 2266, 2273-74, 165 L. Ed. 2d 224, 237 (2006)).

      However, a line of cases in our state law jurisprudence,

beginning with State v. Bankston, 63 N.J. 263 (1973), holds that

"the hearsay rule is not violated when a police officer explains

the reason he approached a suspect or went to the scene of the

crime by stating that he did so 'upon information received.'"                    Id.

at   268;   see   also    State     v.   Luna,   193 N.J. 202,    217    (2007)

("[W]itnesses may testify that they took certain investigative

steps   based     'upon   information      received.'"    (quoting      Bankston,

supra, 63 N.J. at 268-69)).              Such testimony is admissible "if

necessary to rebut a suggestion that [an officer] acted arbitrarily

and only if the use of that phrase does not create an inference

that the defendant has been implicated in a crime by some unknown

person."    Branch, supra, 182 N.J. at 352.

      Indeed, a testifying officer may not "repeat specific details

about a crime relayed to them by a radio transmission or another

person without running afoul of the hearsay rule."                   Luna, supra,

193 N.J. at 217.     More importantly, "both the Confrontation Clause

and the hearsay rule are violated when, at trial, a police officer

conveys,    directly      or   by   inference,    information    from       a   non-

testifying declarant to incriminate the defendant in the crime

charged."    Branch, supra, 182 N.J. at 350.              "[A] police officer

                                    15                                      A-4413-14T2
may not imply to the jury that he possesses superior knowledge,

outside the record, that incriminates the defendant."    Id. at 351.

     Here, we find Trooper McCreery's testimony appropriately

followed the rule of Bankston and its progeny, and therefore, his

testimony did not violate the hearsay rules and Confrontation

Clause.   This testimony was necessary to rebut defense counsel's

opening statement, which suggested police acted arbitrarily in

arresting defendant, who was merely walking down the street with

another black male who police did not question or search.    See id.

at 352.

     Moreover, although the reference to a "patron"2 was better

left unsaid, we discern no implication that the trooper possessed

"superior knowledge" outside the record to incriminate defendant.

See id. at 351.   The "patron" did not identify the man he observed

as defendant, nor did he imply defendant was the perpetrator of

the crime; instead, he only noted an individual wearing certain

clothing exited the truck and proceeded eastward.    The prosecutor

appropriately elicited this information to show why police took

certain investigatory steps.

     Because we conclude the trial judge appropriately sanitized

the subject testimony to comport with Bankston, he did not err by



2
    Following the testimony in question, defense counsel elicited
further details about J.P. on cross-examination.
                            16                            A-4413-14T2
failing to analyze whether this testimony was testimonial under

Crawford and its progeny.     We discern no basis to reverse on this

issue.

                                 III.

     Defendant argues the judge erred by imposing an extended term

sentence of lifetime imprisonment, subject to NERA, for his first-

degree robbery conviction.     Our review of the judge's sentencing

decision is limited and deferential.      See State v. Grate, 220 N.J.
317, 337 (2015).

     At   sentencing,   the   State     moved   for   imposition     of    a

discretionary extended term of lifetime imprisonment.          There is

no dispute that defendant was eligible for an extended term based

on his prior convictions.       See N.J.S.A. 2C:44-3(a).       However,

defendant presents four arguments in support of his position that

in deciding to impose an extended term, the judge failed to follow

the procedures set forth in State v. Pierce, 188 N.J. 155 (2006),

and State v. Dunbar, 108 N.J. 80 (1987). We reject these arguments

and affirm defendant's sentence.

     "The persistent offender statute, N.J.S.A. 2C:44-3(a), grants

the sentencing court discretion to impose an extended sentence

where the statutory prerequisites for an extended-term sentence

are present."   Pierce, supra, 188 N.J. at 161.

          The court may, upon application of the
          prosecuting attorney, sentence a person who
                           17                                      A-4413-14T2
            has been convicted of a crime of the first,
            second or third degree to an extended term of
            imprisonment if it finds . . . [that t]he
            defendant has been convicted of a crime of the
            first, second or third degree and is a
            persistent offender.

            [N.J.S.A. 2C:44-3(a)].

       The statute defines a "persistent offender" as

            a person who at the time of the commission of
            the crime is 21 years of age or over, who has
            been previously convicted on at least two
            separate occasions of two crimes, committed
            at different times, when he was at least 18
            years of age, if the latest in time of these
            crimes or the date of the defendant's last
            release from confinement, whichever is later,
            is within 10 years of the date of the crime
            for which the defendant is being sentenced.

            [Ibid.]

       "To determine whether a defendant meets the definition of a

'persistent offender,' a court must examine the defendant's prior

record and his or her age at the time of any prior convictions

. . . ."    Pierce, supra, 188 N.J. at 162.           Defendant first argues

the judge erred by failing to make these findings.

       However,   in    discussing      his   findings   on   the    aggravating

sentencing    factors,       N.J.S.A.     2C:44-1(a),        the    judge    noted

defendant     "has       [twenty-eight]        arrests,       six     disorderly

convictions, [thirteen] indictable convictions, three violations

of probation[,] and two parole violations."                   He further noted

that    defendant      was   an   adult   at    the   time    of    these    prior

                                   18                                       A-4413-14T2
convictions.     As such, although the judge did not specifically

list every applicable conviction and defendant's age during each

offense, we find he followed the procedures required by Pierce.

       Defendant next argues the judge may have improperly "double

counted" the convictions he used to trigger defendant's extended

term and those he considered in imposing the                   length of the

sentence.    As such, defendant asserts the judge violated Dunbar,

supra, 108 N.J. at 89-92, because he failed to identify and

"segregate[]" the triggering convictions.              Defendant also argues

the judge may have double counted the triggering convictions in

finding   aggravating      factors    N.J.S.A.       2C:44-1(a)(3)   (risk   of

reoffending) and (6) (prior criminal record and seriousness of

offenses at issue).3

       However, we find the judge's sentencing analysis comported

with Dunbar, supra, 108 N.J. at 89-92, which permits a judge to

take    prior   offenses    into     account     for    both   a   defendant's

eligibility for an extended-term range and the ultimate sentence

within that extended-term range that the judge chooses to impose,

so long as the judge makes sufficient findings that identify and

balance   the   pertinent    aggravating       and    mitigating   factors   in



3
   The judge also found aggravating factors N.J.S.A. 2C:44-1(a)(1)
(nature and circumstances of the offense); (2) (gravity and
seriousness of harm); and (9) (need for deterrence). He did not
identify any mitigating factors. See N.J.S.A. 2C:44-1(b).
                            19                             A-4413-14T2
determining at what point within the expanded range the sentence's

base term will be fixed.        See also Pierce, supra, 188 N.J. at

168.    We find the judge made such findings on the aggravating

factors at issue here.

       Defendant's third argument is that the judge erred by failing

to make a finding that the extended term was "necessary to protect

the public."     Sentencing judges should consider the "need to

protect the public" when imposing a sentence within the extended-

term range.    Id. at 168-69.    Here, although the sentencing judge

did not explicitly use the phrase "protection of the public," he

provided the following explanation for finding aggravating factor

N.J.S.A. 2C:44-1(a)(9), the need for deterrence:

            I don't know what could possibly deter you at
            this point in your life. You've already had
            virtually every form of punishment that the
            State   knows.     You've   had   probationary
            treatment, you've had incarceration, you've
            been on parole and none of it has dissuaded
            you from the things that you have done and it
            has become part of your life, I think, at this
            point, in time. That's the way you function.
            So there is a need for deterrence.

We find these statements were sufficient to show the judge was

imposing the extended term to protect the public.

       Finally, defendant argues the extended term was "grossly

excessive."    However, under, N.J.S.A. 2C:43-7(a)(2), an extended

term for a first-degree offense can range from twenty years to

life   imprisonment.     The   sentencing   judge   did   not   abuse   his
                                20                                A-4413-14T2
discretion by following the law, and therefore, we decline to

reverse on this basis.

                                    IV.

     Defendant urges us to dismiss his conviction on count seven

because the jury did not render a verdict on this charge in open

court. R. 1:8-9. We agree and remand for amendment of defendant's

judgment of conviction.

     Count   seven   of   defendant's     indictment   charged   him   with

second-degree armed burglary pursuant to N.J.S.A. 2C:18-2(b)(2).

Under this statute, burglary rises to a second-degree offense

where the actor is "armed with or displays what appear to be

explosives or a deadly weapon."       Ibid.    Conversely, count six of

the indictment charged defendant with burglary under N.J.S.A.

2C:18-2(b)(1), which rises to a second-degree offense where the

actor "[p]urposely, knowingly or recklessly inflicts, attempts to

inflict or threatens to inflict bodily injury on anyone."

    However, the burglary section of defendant's verdict sheet

only contained language relating to count six, which the transcript

of the verdict at trial reflects:

          COURT CLERK: How do you find, as to the charge,
          that defendant in the course of committing a
          theft upon [B.G.], did threaten [B.G.] with,
          or purposely put her in fear of immediate[]
          bodily injury?

          THE FOREPERSON: Guilty.

                               21                                 A-4413-14T2
           COURT CLERK: In the course of committing the
           robbery did defendant use, threaten the
           immediate use of, or was he armed with, or
           simulate that he possessed a deadly weapon?

           THE FOREPERSON: Yes.

           COURT CLERK: How do you find that, as to the
           charge, that defendant did unlawfully enter
           the structure . . . with the purpose to commit
           an offense therein?

           THE FOREPERSON: Guilty.

           COURT   CLERK:   Did   defendant purposely,
           knowingly or recklessly threaten to inflict
           bodily injury on [B.G.]?

           THE FOREPERSON: Yes.

      The State argues the jury indirectly found defendant guilty

of armed burglary by affirming defendant threatened the use of a

deadly weapon, and he entered the structure with the intent to

commit an offense therein.   However, the above colloquy directly

tracks the verdict sheet, which first discussed armed robbery in

questions 2 and 2A, and then moved to burglary in questions 3 and

3A.   The record clearly reflects that the jury failed to render a

verdict on count seven.

      Where a jury fails to make a finding with respect to guilt

or innocence on a specific charge, "a finding cannot be presumed."

State v. Millett, 272 N.J. Super. 68, 96 (1994).      We have held

that where a jury fails to return a verdict on a certain charge,

courts should reverse that conviction without remanding for a new

                             22                             A-4413-14T2
trial.     See State v. Black, 380 N.J. Super. 581, 591 (App. Div.

2005), certif. denied, 186 N.J. 244 (2006); see also Pressler &

Verniero, Current N.J. Court Rules, cmt. on R. 1:8-9 (2017) ("In

criminal cases, the defendant is entitled, on double jeopardy

grounds,     to    an     acquittal      of    unconsidered     and   unreported

charges.").

     Therefore, we remand this matter for amendment of defendant's

judgment of conviction to reflect the dismissal of count seven.

Since the judge merged count seven into count six at sentencing,

we discern no basis for disturbing defendant's sentence.

                                         V.

     Last, we address the arguments defendant raised in his pro

se supplemental brief.         We note defendant failed to raise these

issues before the trial court; generally, we will decline to review

issues     not    raised    below     unless       they   involve   jurisdiction,

implicate    the    public    interest,       or    are   necessary   to   achieve

substantial justice.         See State v. Walker, 385 N.J. Super. 388,

410 (App. Div.), certif. denied, 187 N.J. 83 (2006).                  Such is not

the case here.          Nonetheless, we briefly discuss these arguments

and find they lack merit.

     Defendant first argues the DNA buccal swab should have been

excluded from evidence because it was obtained under a different

indictment in Salem County.           Defendant was tried in Salem County,

                                    23                                     A-4413-14T2
under Indictment 12-10-656, in connection with a Salem County

burglary.    The record shows that on February 11, 2013, a judge in

Salem County entered an order, requiring defendant provide a buccal

swab for DNA testing.           A DNA sample was later delivered to

Cumberland    County.      In   his   supplemental    appendix,    defendant

provides two transcripts of an N.J.R.E. 404(b) hearing from Salem

County, where the parties briefly discussed the admissibility of

the white cloth and the DNA evidence; there is no record reflecting

a resolution of the issue, but defendant claims the Salem County

judge ruled this evidence was inadmissible.

      Defendant now asserts the DNA evidence should be excluded in

the instant matter because "there was no order or motion by the

prosecutor . . . to bring in the [b]uccal swab DNA comparison from

the Salem County [o]rder."        Defendant also asserts the swab was

"other   crimes"    evidence,     pursuant   to   N.J.R.E.     404(b),    and

therefore, the judge in the instant matter should have analyzed

its admissibility under the test from State v. Cofield, 127 N.J.
328 (1992). However, defendant points to no law requiring a motion

or   order   to   admit   DNA   evidence   obtained    under   a   different

indictment. Moreover, this was not "other crimes" evidence because

it directly related to the crime at issue.            We therefore reject

this argument.



                                 24                                  A-4413-14T2
    Defendant also challenges all testimony and investigative

reports from Trooper McCreery, on the basis that the trooper's

first name was listed incorrectly on several transcripts from the

various proceedings involving defendant.     Defendant asserts this

constituted perjury and harmful reversible error.    We reject this

argument, finding any mislabeling of the trooper's name in no way

affected the outcome of defendant's trial.

    Affirmed.




                           25                               A-4413-14T2